U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 12B-25 NOTIFICATION OF LATE FILING SEC File Number 000-27239 (Check One:) oForm10-K oForm 20-F oForm 11-K xForm 10-Q oForm 10-D oForm N-SAR oForm N-CSR For Period Ending: September 30, 2011 PART I – REGISTRANT INFORMATION TapImmune Inc. Full Name of Registrant 2815 Eastlake Avenue East, Suite 300 Address of Principal Executive Office Seattle, WA 98102 City, State and Zip Code PART II RULES 12B-25(B) AND (C) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the x fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable PART III NARRATIVE State below in reasonable detail the reasons why Form 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof could not be filed within the prescribed time period. The Registrant has not completed its Quarterly Report on Form 10-Q for the period ended September 30, 2011, due to administrative and accountant delays. PART IV – OTHER INFORMATION (1) Name and telephone number of person(s) to contact in regard to this notification Denis Corin: 206-336-5600 (2) Have all other periodic reports required under section 13 or 15(d) of the Securities Exchange Act of 1934 or section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the Registrant was required to file such report(s) been filed? If the answer is no, identify report(s). x YESo NO (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? oYES x NO If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. TapImmune Inc. has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. TapImmune Inc. Dated: November 14, 2011 By: /s/Denis Corin Denis Corin Chief Executive Officer
